Citation Nr: 1748452	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-31 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability, to include ulcerative proctitis and ulcerative colitis.

2. Entitlement to a rating in excess of 10 percent for service-connected scar, status post-operative thoracotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1979 to September 1984 from June 1987 to November 1987, February 1991, from December 2003 to December 2005, from July 2008 to September 2008, from December 2009 to July 2010, and March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 


FINDINGS OF FACT

1.  A gastrointestinal disability, to include ulcerative proctitis and ulcerative colitis, is etiologically related to the Veteran's active service.

2.  The evidence shows that the Veteran's scar, status post-operative thoracotomy, is not unstable and does not cause any limitation of motion.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a rating in excess of 10 percent for scar, status post-operative thoracotomy, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Entitlement to Service Connection for a Gastrointestinal Disability

The Veteran asserts that he has a gastrointestinal disability due to active service.  Specifically, he assets that his ulcerative proctitis and ulcerative colitis are due to service in the Gulf War.

The Veteran's service treatment records (STRs) note an episode as early as July 2008, during his period of active service with the Air Force, where the Veteran was diagnosed with what was believed to be hemorrhoids.  However, despite treatment at the time, he continued to experience rectal bleeding.

Post-service private treatment records confirm that the Veteran was diagnosed with ulcerative proctitis/colitis by colonoscopy in December 2009 and that he receives on-going treatment and management of the condition.

In a November 2013 statement, the Veteran's military doctor, Dr. A.L., reported that he treated the Veteran for rectal bleeding in July 2008 when the Veteran was on active duty.  He noted that the Veteran was treated for hemorrhoids but continued to experience rectal bleeding.  Dr. A.L. reported that upon the Veteran's return to the United States he was diagnosed with ulcerative proctitis.  Treatment with the recommended medication was noted to resolve the Veteran's symptoms.

In sum, the Veteran has competently reported that he first experienced symptoms in active service associated with a later diagnosis of ulcerative colitis/proctitis, and those statements have been found credible by the Board.  Post-service medical evidence of record shows that the Veteran has received a diagnosis of ulcerative proctitis in approximately December 2009, and has continued to receive treatment for this disability, including regular medication.

Given the probative evidence in favor of the claim, and the absence of negative probative evidence, the Board finds that the preponderance of the evidence is in favor of the Veteran's claim, and entitlement to service connection for a gastrointestinal disability, to specifically include ulcerative proctitis and/or ulcerative colitis, is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Entitlement to an Increased Rating for Scar

In a July 1986 rating decision, the Veteran was granted service connection for status post-operative thoractomy scar.   In a subsequent July 2000 rating, the Veteran was assigned a 10 percent rating under Diagnostic Code 7805 for scars that are unstable or painful.

The Veteran was afforded a VA scars examination in September 2016 in connection with his claim for an increased rating.  The VA examiner documented two scars, one superficial non-linear scar on the right posterior trunk measuring 22 centimeters by 0.2 centimeters; and, a second linear scar on the anterior chest measuring 4 centimeters.

Both scars were noted to result in some tenderness, but were not unstable.  The VA examiner noted there was no tissue thickening, adhesions, keloids or other abnormalities of either scar.  The examiner found no limitation of function or impact on the Veteran's ability to work due to the scar.

After reviewing the evidence of record, the Board finds that an increased rating for the Veteran's scar is not warranted.

At the outset, Diagnostic Code 7800 is not applicable, as it pertains to scars or disfigurement of the head, face, or neck, and the Veteran's scars are located on his anterior and posterior trunk.  In addition, Diagnostic Code 7801 is not applicable, as is contemplates deep nonlinear scars not of the head, face, or neck, and Diagnostic Code 7802 is not applicable as it contemplates scars which cover an area greater than 144 square inches (929 sq. cm.) or greater.  The Veteran's scars were found to be superficial, although one was identified as non-linear; and, neither scar was noted to cover an area greater than 929 sq. centimeters. 

In addition, there is no evidence that the Veteran has three or more scars that are unstable or painful, as required to warrant a rating in excess of 10 percent under Diagnostic Code 7804.  Rather, the Veteran was found to have two scars that are mildly tender but not unstable.  Finally, the Veteran has not reported any disabling effects, other than the reported tenderness, not considered under Diagnostic Codes 7800-7804, as required to warrant a rating under Diagnostic Code 7805, nor did the VA examiner identify any disabling effects.  Accordingly, a separate rating is not warranted for the Veteran's scar.

In conclusion, the evidence does not show that the Veteran's trunk scars are unstable or deep.  Additionally, the Veteran has not identified any disabling effects of this scar, other than the documented tenderness, and there is no indication in the record that the Veteran has three or more painful or unstable scars, or that either of his scars cause functional impairment of any sort.  For these reasons, the Board finds that the preponderance of the evidence is against the claim, and entitlement to a rating in excess of 10 percent is not warranted under Diagnostic Codes 7800-7805.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 4.118 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











ORDER

Entitlement to service connection for a gastrointestinal disability is granted.

Entitlement to a rating in excess of 10 percent for service-connected scar, status post-operative thoracotomy is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


